Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly granted the petition and annulled a variance which permitted construction of a second single-family home on a lot adjoining petitioner’s property. The only reason proffered by the applicant in support of the variance was that he desired to reside near his parents. Personal convenience, however, does not constitute a practical difficulty and is insufficient, as a matter of law, to justify the granting of a variance (see, Shields v Zoning Bd. of Appeals, 164 AD2d 909; see also, Matter of Fuhst v Foley, 45 NY2d 441; Matter of Cucci v Zoning Bd. of Appeals, 154 AD2d 372; Matter of Faham v Bockman, 151 AD2d 665; Matter of Rembar v Board of Appeals, 148 AD2d 619; Matter of McLaren v Schick, 112 AD2d 732). (Appeal from judgment of Supreme Court, Erie County, McGowan, J.—art 78.) Present—Dillon, P. J., Doerr, Green, Pine and Davis, JJ.